DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to amendment filed on 17 May 2022.  Claims 1-6, 11-13,  and 15-17  have been amended.  Claims 8 and 19 have been cancelled.  Claims 1-7, 9-18 and 20 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.


Allowable Subject Matter

Claims 1-7, 9-18 and 20  are  allowed.

The following is a statement of reasons for the indication of allowable subject matter:   

Under 35 U.S.C 101: 
Step 1: Statutory Category?  The claim recites a series of steps and, therefore, is a process.

Step 2A - Prong 1: Judicial Exception Recited?  The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows generating a recommendation and for disply to a user during the user current session  from other users which is a method of managing interactions between people. Thus, the claim recites an abstract idea.

 

Step 2A - Prong 2: Integrated into a Practical Application?  The claims recite the combination of additional elements obtaining historical session data and plurality of recommended items feature data, updating the feature data using on the historical session  activity data , generating prediction data and ranking the plurality recommending for generating category attribute embedding based on the session activity data based on the generated predication dat  outputted by trained and executed machine learning process for filtering the ranked, determined distance transmitted to displayed during the current user session, the plurality of recommendation  time and the ranking on the webpage being displayed on of the user device.  


The claim as a whole integrates the method of  organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art system by providing a deep learing algorithm  for generating prediction data, ranking the recommend item based on the prediction and  by embedding the generated categorical attribute    based on session data for transmitting to display on the webpage of the user device.     The ordered combination of steps is applying or using the judicial exception to a combination of additional elements and functions, which amounts to a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e).  
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Manita Rawat on 1 July 2022.  
Applicant authorized the examiner to add the missing limitation of  “generate categorical attribute embeddings based on the session activity data; 

1. (Currently amended) A system comprising: 

a user device including at least one processor, a memory coupled to the at least one processor, and a display;  and 

a computing device including at least one processor and a memory coupled to the at least one processor, the at least one processor configured to generate recommendations during said session by executing instructions that cause the at least one processor to: 

receiveduring a current user session, session activity data of a user associated with the user device, the session activity data comprising an anchor item, the anchor item being identified based on a webpage being displayed on the display of the user device including the anchor item;

 obtain, from a database, historical session activity data associated with one or more other users received during other user sessions; 

obtain, from the database pertaining to the anchor item; 

generate, for each recommended item of the plurality of recommended items, feature data comprising features based on the session activity data; 

update the feature data based on the historical session activity data; 

determine an item type of the anchor item and the plurality of recommended items;
 train a machine learning process using the updated feature data; 15753284_12 

 Response to Office Action dated: May 05, 2022 	execute [[a]]the trained machine learning process 

 	generate prediction data for each of the recommended items based on output from the execution of the trained machine learning process; 

generate a ranking of the plurality of recommended items based on the prediction data; 
generate categorical attribute embeddings based on the session activity data; 

filter the ranking of the plurality of recommended items based on the categorical attribute embeddings, wherein filtering the ranking of the plurality of recommended items comprises:

determining a distance value between a category of each recommended item of the plurality of recommended items and the categorical attribute embeddings;
transmit the plurality of recommended items and the ranking of the plurality of recommended items to the user device; and 

display, during the current user session, the plurality of recommended items and the ranking on the webpage being displayed on the display of the user device.  

2. (Currently Amended) The system of claim 1, wherein the feature data includes interaction features for each recommended item of the plurality of recommended items based on the session activity data.  

3. (Currently Amended) The system of claim 2, wherein the feature data includes popularity features for each recommended item of the plurality of recommended items based on the session activity data, 

15753284_13Response to Office Action dated: May 05, 2022 wherein popularity features include at least one of ratings and reviews of each recommended item.  

4. (Currently Amended) The system of claim 3, wherein the feature data includes categorical item features for each recommended item of the plurality of recommended items, comprising a taxonomical hierarchy.  

5. (Original) The system of claim 1, wherein the prediction data for each of the recommended items identifies a predicted number of times each recommended item will be purchased during a future time period.  

6. (Currently Amended) The system of claim 1, wherein generating the feature data the session activity data comprises generating a feature vector for each recommended item of the plurality of recommended items, wherein the feature vector for each recommended item identifies the anchor item, the recommended item, and the features.  

7. (Original) The system of claim 6, wherein the features include aggregated co-count, contextual, categorical, and aggregated view-buy count features.  

8. (Cancelled)  

9. (Previously Presented) The system of claim 1, wherein filtering the ranking of the plurality of recommended items further comprises: removing a recommended item of the plurality of recommended items from the ranking of the plurality of recommended items if at least one corresponding distance value is not at least a threshold value.  
15753284_14 
10. (Previously Presented) The system of claim 1, wherein the computing device is configured to train the trained machine learning process with interaction data, popularity data, and categorical data for a first period of time.  

11. (Currently Amended) The system of claim 10, wherein the computing device is configured to periodically train the trained machine learning process with the interaction data, the popularity data, and the categorical data for a second period of time, wherein the second period of time is less than the first period of time.  

12. (Currently Amended) The system of claim 1, wherein the trained machine learning process comprises a plurality of machine learning models, wherein each machine learning model is trained with updated feature 

13. (Currently Amended) A method comprising:

 receiving, from a user device during a current user session, session activity data of a user associated with the user device, the session activity data comprising an anchor item, the anchor item being identified based on a webpage being displayed on a display of the user device including the anchor item;

 obtaining, from a database, historical session activity data associated with one or more other users received during other user sessions; 
obtaining, from the database pertaining to the anchor item; 
generating, for each recommended item of the plurality of recommended items, feature data comprising features based on the session activity data; 

updating the feature data using the historical session activity data; 

determining an item type of the anchor item and the plurality of recommended items; 

15753284_15  Response to Office Action dated: May 05, 2022 training a machine learning process using the updated feature data; 

executing [[a]] trained machine learning process 

generating prediction data for each of the recommended items based on output from the execution of the trained machine learning process; 

generating a ranking of the plurality of recommended items based on the prediction data; 

generating categorical attribute embeddings based on the session activity data; 

filtering  the ranking of the plurality of recommended items based on the categorical attribute embeddings, wherein filtering the ranking of the plurality of recommended items comprises:

determining a distance value between a category of each recommended item of the plurality of recommended items and the categorical attribute embeddings;


transmitting the plurality of recommended items and the ranking of the plurality of recommended items to the user device; and 

displaying, during the current user session, the plurality of recommended items and the ranking on the webpage being displayed on the display of the user device.  


14. (Previously Presented) The method of claim 13, wherein the prediction data for each of the recommended items identifies a predicted number of times each recommended item will be purchased during a future time period.  
15. (Currently amended) The method of claim 13, wherein the categorical attribute embedding uses the session activity data to determine item categories, and wherein filtering the ranking of the plurality of recommended items is based on the categorical attribute embeddings.  

16. (Currently Amended) The method of claim 13, further comprising training the trained machine learning process with interaction data, popularity data, and categorical data, wherein popularity data 

17. (Currently Amended) A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising: 15753284_16

receiving, from a user device during a current user session, session activity data of a user associated with the user device, the session activity data comprising an anchor item, the anchor item being identified based on a webpage being displayed on a display of the user device including the anchor item; 

obtaining, from a database, historical session activity data associated with one or more other users received during other user sessions; 

obtaining, from the database pertaining to the anchor item; 

generating, for each recommended item of the plurality of recommended items, feature data comprising features based on the session activity data; 

updating the feature data using on the historical session activity data; determining an item type of the anchor item and the plurality of recommended items;

 training a machine learning process using the updated feature data; 

executing [[a]] the trained machine learning process 

generating prediction data for each of the recommended items based on output from the execution of the trained machine learning process; 

generating a ranking of the plurality of recommended items based on the prediction data; generating categorical attribute embeddings based on the session activity data; 

filtering the ranking of the plurality of recommended items based on the categorical attribute embeddings; 15753284_17

Response to Office Action dated: May 05, 2022 		determining a distance value between a category of each recommended item of the plurality of recommended items and the categorical attribute embeddings by using one of cosine similarity and mean similarity; 

transmitting the plurality of recommended items and the ranking of the plurality of recommended items to the user device; and 

displaying, during the current user session, the plurality of recommended items and the ranking on the webpage being displayed on the display of the user device.  

18. (Previously Presented) The non-transitory computer readable medium of claim 17, wherein the prediction data for each of the recommended items identifies a predicted number of times each recommended item will be purchased during a future time period.  

19. (Cancelled)  

20. (Previously Presented) The non-transitory computer readable medium of claim 17, wherein the operations comprise training the trained machine learning process with interaction data, popularity data, and categorical data.


The following prior arts are the closes prior art to the applicant’s invention: 

Chan et al (US Pub., 2008/0243816 A1) discloses  computer-implemented processes are disclosed for clustering items and improving the utility of item recommendations. One process involves applying a clustering algorithm to a user's collection of items (abstract), generate recommendation, applying clustering algorithm to set of recommend  items, assign a category  name [attribute] to each cluster based on attributes, display recommendation arranged by category name optionally suing a “browse cloud” UI and applying clustering to item collection of target user  [categorizing] (Figures 5-6), the clusters are then used to filter the output of the recommendation  engine(paragraph [0027]) and the category-level ratings applied via these controls preferably do not override any pre-existing item-level rating assigned by the user (paragraph [0058]).


Gottfurcht et al (US Pub., No., 2011/0238478 A1) discloses  a method for providing recommendations to a user based on user activity. A plurality of activity data tracking a plurality of activities of a user is obtained. The activity data may be obtained over a wide area network such as the internet or downloaded from a data card which stores activity data whenever
the user participates in an activity(abstract), providing recommendation to a user based on user activity.  A plurality of activity data tracking a plurality of activities of user is obtained. .., the activity data is processed to identify a plurality of user pattern.  The user pattern used to form to form a user profile and may include user habit data.  Recommendations specific to user based on the user pattern are then created for and provided to the user (paragraph [0013])

Levy et al (US Patent No., 10, 007,946 B1) discloses a recommendation system for generating recommendations of alternative unique items comprises an items information database, a penalty computation engine, a recommendation compilation engine, and one or more computers, wherein the penalty computation engine comprises a customizations filter, a condition filter, and a dissimilarity penalty calculator for determine the dissimilarity of attributes of alternative unique items from a plurality of selected items(abstract).


Qureshi (US Patent No., 10, 902,341) discloses a machine learning engine may correlate user profile data and/or list item data with a service provider action that may lead to a particular user action with respect to a list item ( e.g., a task item of a to-do list, a content item of a content item queue, etc.). For example, a task item performance application may process user profile data and/or task item profile data to generate training data(abstract) .

Chanda et al (US Patent No., 8,117,216 B1) discloses a computer-implemented method process for reducing catory overlap obtains a set of source items and an initial set of items category associated  with the source item (abstract), obtaining set of source items of interest, obtaining initial set of items categories associated with the source item on interest, limit or weight items each item category, selectively filter out one or more categories based at least in prat on amount of overlap in the item categories and presenting item categories remaining after filtering (Figure 3).  

However, the combination the above references teach product/item/ advertisement recommendation based on received user activity/ historical  data and filtering out to removing items that may represent poor recommendation , and generating a model using a machine learing to recommend action for causing user action with respect to list of items.  None of the above references  either alone or  either alone or in a combination teach,  or suggest   that 
generating, for each recommended item of the plurality of recommended items, feature data comprising features based on the session activity data;  updating the feature data using on the historical session activity data; determining an item type of the anchor item and the plurality of recommended items;  training a machine learning process using the updated feature data;  
executing   the trained machine learning process 
Response to Office Action dated: May 05, 2022determining a distance value between a category of each recommended item of the plurality
recommended items and the categorical attribute embeddings by using one of cosine similarity
and mean similarity; transmitting the plurality of recommended items and the ranking of the 
plurality of recommended items to the user device; and  displaying, during the current user s
session, the plurality of recommended items and the ranking on the webpage being displayed on
the display of the user device.  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
  
Prior Arts related to the Applicants’ claimed invention 


Cui et al (US Pub., 2020/0104898 A1) discloses this disclosure includes systems and methods for providing accessory product recommendations to a user that may include items  related to an anchor product selected by the user.
Lifar et al (US Pub., 2017/0090867 A1) discloses a method of generating a recommended subset of items for a user of an electronic device.  
Chan et al (US Pub., No., 2008/0243916 A1) discloses computer-implemented processes are disclosed for clustering items and improving the utility of item recommendations. One process involves applying a clustering algorithm to a user's collection of items. Information about the resulting clusters is then used to select items to use as recommendation sources (abstract) , process for calculating distances between particular items represented in a hierarchical browse structure, such as a tree or an acyclic graph. The calculated distances may be used as a basis for item clustering (paragraph [0011]).
Vadon (US Pub., No., 2005/0222987 A1) discloses a web site or other database access system provides access to a database in which items are arranged within item categories, such as browse categories of a hierarchical browse tree. Actions of users of the system are monitored and recorded to generate user activity data reflective of searches, item selection actions, and possibly other types of actions.
Conclusion
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682